t c memo united_states tax_court brian steven richmond petitioner v commissioner of internal revenue respondent docket no filed date brian steven richmond pro_se christina l holland for respondent memorandum findings_of_fact and opinion paris judge on date respondent sent to brian steven richmond petitioner1 a notice_of_deficiency determining a deficiency in federal_income_tax for taxable_year 1although the petition was filed by petitioner and his wife candi jo richmond it was dismissed as to candi jo on date for lack of jurisdiction of dollar_figure and additions to tax for failure_to_file and pay tax under sec_6651 and respectively the issues for decision are whether petitioner received gross_income for taxable_year and whether petitioner is liable for additions to tax pursuant to sec_6651 and for taxable_year findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner’s mailing address was in kansas during petitioner received income in the form of wages of dollar_figure from sprint united management co sprint and dollar_figure from top cellars wine spirits llc top cellars he additionally received interest_income of dollar_figure from first national bank first national and dollar_figure from commerce bank na commerce bank finally he received income of dollar_figure from the maxine e richmond testamentary_trust trust petitioner submitted a zero income_tax return for the taxable_year it stated that petitioner earned no income in the taxable_year and sought a refund of dollar_figure petitioner submitted several forms substitute for form_w-2 wage and 2all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with the return the forms indicated that no income was received petitioner argued that he received no income as he was engaged in voluntary activities within the private sector and such activities do not generate taxable amounts respondent did not treat petitioner’s zero return as a proper return rather pursuant to sec_6020 he prepared a substitute for return sfr on date respondent issued a notice_of_deficiency for petitioner’s outstanding tax_liability petitioner timely filed a petition with the court tax_deficiency opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of demonstrating otherwise rule 292_us_435 290_us_111 petitioner argues that he is a citizen of the sovereign state of kansas and not a citizen_of_the_united_states consequently petitioner argues that he does not have to pay federal income taxes petitioner’s argument that he is not a citizen_of_the_united_states is a frivolous argument of the sort that this court and other courts have consistently rejected see 999_f2d_1255 8th cir bland-barclay v commissioner tcmemo_2002_20 petitioner acknowledges receiving wages interest_income and trust income as reported by respondent however he alleges that payment of income_tax is optional and that he has opted to be a nontaxpayer wages and other compensation received in exchange for personal services constitute gross_income 687_f2d_264 8th cir affg tcmemo_1981_506 for federal_income_tax purposes gross_income means all income from whatever source derived and includes compensation_for services and interest_income sec_61 petitioner performed services for sprint and top cellars petitioner received interest from first national and commerce bank petitioner also received income from the trust therefore the amounts petitioner received are taxable as gross_income under sec_61 sec_6651 and additions to tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure was due to reasonable_cause and not due to willful neglect see 469_us_241 respondent has met the burden of production under sec_7491 as petitioner’s return was a list of zeros to determine whether a taxpayer has filed a valid tax_return the court looks to the test in 82_tc_766 affd 793_f2d_139 6th cir first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id petitioner’s return fails this test in two ways first the zero return does not have sufficient data to calculate a tax_liability and second it does not constitute an honest and reasonable attempt to satisfy the tax law petitioner did not file a valid_return and he did not show his failure_to_file was due to reasonable_cause therefore the failure-to-file addition_to_tax is sustained sec_6651 imposes an addition_to_tax in case of failure to pay the amount shown as tax on any return because this addition does not accrue unless a tax amount is shown on a return the commissioner must introduce evidence that tax was shown on a federal_income_tax return to satisfy the burden of production under sec_7491 see 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may be imposed if the commissioner prepared an sfr that meets the requirements of sec_6020 sec_6651 127_tc_200 affd 521_f3d_1289 10th cir sec_6020 provides that if any person fails to make any return required or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information such a return shall be prima facie good and sufficient for all legal purposes sec_6020 respondent has shown the sfr was prepared from information respondent obtained from the payors and was signed by an agent of the secretary respondent has met his burden of production petitioner has not shown his failure to pay was due to reasonable_cause and not willful neglect and the addition_to_tax under sec_6651 is sustained in reaching the foregoing holdings the court has considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
